Citation Nr: 0214564	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-05 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for esophagitis 
with hiatal hernia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1969 to 
October 1973, and from August 1981 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's esophagitis with hiatal hernia is manifested by 
persistently recurring epigastric distress with pyrosis and 
regurgitation accompanied by substernal pain, and by 
occasional diarrhea, but not by any anemia, hematemesis, 
melena or loss of weight, or by any symptom combinations 
productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for esophagitis with 
hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.112, 4.114, Diagnostic Code 7346 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided in May 1999 
with notice of the April 1999 rating decision which denied 
entitlement to a rating in excess of 10 percent for 
esophagitis with hiatal hernia.  In response to his notice of 
disagreement with the April 1999 rating decision, the veteran 
was provided with a statement of the case in June 1999 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
the issue.  The Board notes that the veteran was specifically 
notified in March 2001 of the VCAA, and that he was informed 
in that letter of the evidence currently of record in 
connection with his claim, informed of the evidence that 
would help substantiate his claim, and notified as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112, concerning weight loss, which are 
applicable to the instant claim, were changed.  While the 
veteran has not previously been provided the amended language 
of that regulation, the Board finds that there would be no 
prejudice to the veteran in proceeding with a decision in the 
instant appeal.  The amended regulation establishes a 
definition of "weight loss" by reference to a baseline 
weight calculated by determining a veteran's average weight 
for the two-year period prior to the onset of the disability 
at issue.  As will be discussed in further detail below, 
while the veteran's disability began in service, the date it 
began is unclear, and the evidence on file is consequently 
insufficient for determining a baseline weight for the 
veteran.  However, even using the highest weight for the 
veteran recorded in service, he has not demonstrated in the 
instant appeal a loss of weight which qualifies even as minor 
weight loss under the amended regulation.  The amendments to 
38 C.F.R. § 4.112 are therefore not favorable to the 
veteran's claim under the facts of his particular case, and 
there consequently is no prejudice to the veteran in 
proceeding with the case on the merits.

The Board also notes that following the issuance of the last 
supplemental statement of the case in May 2001, additional 
evidence, consisting of VA treatment reports for May 1999 to 
October 2001, was added to the record.  In an October 2002 
statement, the veteran's representative waived the veteran's 
right to the issuance of a supplemental statement of the case 
addressing the referenced evidence.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, a 
March 2001 letter from the RO notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations of his 
disability in March 1999 and April 2001.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected esophagitis with hiatal hernia.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in April 1990.  In January 1991, service 
connection was granted for esophagitis with hiatal hernia; 
the disability was evaluated as 10 percent disabling, and 
this evaluation has remained in effect since that time. 

Service medical records show that in November 1970, the 
veteran reported experiencing a three to four month history 
of stomach cramping after eating or drinking, as well as 
diarrhea.  A December 1971 treatment note indicates that 
recent diagnostic testing revealed the presence of a small 
sliding hiatal hernia.  In January 1985 the veteran was 
diagnosed with reflux esophagitis, although a barium swallow 
and upper gastrointestinal series did not find any evidence 
of a hiatal hernia.  An upper gastrointestinal series in May 
1989 revealed Grade III esophagitis with a moderately sized 
sliding hiatal hernia.  The veteran's recorded weight in 
service ranged from a low of 150 pounds in 1973 to a high of 
215 pounds in July 1989, and from 1987 until his discharge, 
the veteran's weight was predominantly 200 pounds or more.

On file are VA treatment records for October 1998 to October 
2001 which show that the veteran reported experiencing 
symptoms including heartburn at least once each day and 
reflux up to three times each week; he reported that he 
sometimes vomited acid material.  The veteran also reported 
that he had become lactose intolerant and experienced 
diarrhea after eating certain foods.  The veteran indicated 
that he experienced frequent substernal burning that radiated 
with belching.  He denied any symptoms of melena or 
dysphagia.  The records show that the veteran used 
medications for the relief of his symptoms, with varying 
success, and a March 2000 treatment note indicates that the 
veteran's reported symptoms were out of proportion to mucosal 
disease.  Physical examination of the veteran disclosed that 
the veteran's abdomen was obese, and on one occasion revealed 
mild tenderness inferior to the xiphoid.  The report of a 
January 1999 upper endoscopy discloses that the veteran was 
found to have an irregular Z line with tongue of the gastric 
mucosa, and a biopsy associated with the January 1999 study 
confirmed that the veteran likely had Barrett's esophagitis.  
A colonoscopy also performed in January 1999 was normal.  
Blood chemical testing of the veteran was negative for any 
suggestion of anemia, and the veteran's hemoglobin levels 
were within the reference range of normal.

The treatment records also show that the veteran was 
described as markedly obese and that he was repeatedly 
advised to lose weight.  His weight between 1998 and 2001 
ranged from 246 to 277 pounds, and the records show a pattern 
of relatively steady weight gain during that period until 
2001.  In 2001, the veteran's weight decreased from 277 to 
258 pounds.

On file is the report of a March 1999 VA examination of the 
veteran, at which time he complained of constant severe 
heartburn and reported that certain foods caused him 
diarrhea.  He also indicated that he was unable to drink 
citrus products and that he experienced epigastric and 
occasional substernal chest pain, as well as regurgitation 
and acid reflux.  The veteran additionally reported 
experiencing nausea and vomiting, the frequency of which 
depended on his diet.  He denied any hematemesis, melena, or 
dysphagia.  The examiner noted that the veteran's general 
state of health was good and that the veteran was 
nutritionally sound.  The examiner diagnosed the veteran with 
hiatal hernia and gastroesophageal reflux disease (GERD) with 
Barrett's esophagitis.

The veteran was afforded a VA examination in April 2001, at 
which time he reported that since the March 1999 examination, 
his acid reflux symptoms had increased in frequency.  He 
reported experiencing acid reflux each time he consumed a 
meal, regardless of the size of the meal, or each time he 
consumed a liquid.  He indicated that his symptoms were worse 
with the consumption of carbonated drinks or coffee, and he 
reported that his medications were affording him less relief 
from his symptoms than before.  He also reported that he 
experienced a constant aching sensation in his mid-sternum 
associated with the gastric reflux symptoms after eating; he 
indicated that the referenced aching lasted up to 3 hours 
after eating.  The veteran also reported that he sometimes 
experienced massive reflux symptoms, even with the 
consumption of water.  The veteran explained that he 
experienced regurgitation of fluid or food through his mouth 
up to four times in a week.  He denied any hematemesis or 
swallowing pain or problems, and he described his appetite as 
fair.  The veteran also reported experiencing diarrhea 
several times each week, which he noted was completely 
alleviated by non-prescription medication, and he denied any 
melena or hematochezia.  

On physical examination, the veteran weighed 276 pounds and 
was described by the examiner as obese.  His abdomen was 
tender on palpation to the mid-epigastric region.  His 
trachea was midline and his bowel sounds were positive.  The 
examiner diagnosed the veteran with Barrett's esophagitis 
with GERD and hiatal hernia.

In several statements, the veteran contends that his symptoms 
are not alleviated by his medications, and that he has 
substernal chest pains.  He also alleges that his symptoms 
impair him from performing some activities.



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29,486 - 
29,489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29,488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

The RO rated the veteran's disability as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that 
code, a hiatal hernia warrants a 10 percent evaluation with 
two or more of the symptoms for the 30 percent evaluation of 
less severity.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Review of the record discloses that the veteran has been 
treated on a fairly consistent basis for epigastric distress 
with symptoms including pyrosis, regurgitation and 
accompanying substernal chest pain, and that his symptoms are 
only occasionally relieved by medication.  The veteran has 
also demonstrated tenderness to his epigastric region on 
physical examination.  Under the circumstances, given the 
evidence showing that the veteran's symptoms are persistent 
and only occasionally relieved by medication, the Board finds 
that the above evidence is consistent with the criteria for a 
30 percent evaluation under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  However, the Board also concludes that the 
evidence on file does not support assignment of an evaluation 
in excess of 30 percent for the veteran's disability.  

In this regard the Board points out that the veteran has 
consistently denied any symptoms of hematemesis or melena, 
and that blood chemical testing is completely negative for 
any suggestion of anemia.  In addition, the March 1999 VA 
examiner described the veteran's general state of health as 
good, and noted that the veteran was nutritionally sound.  
The Board also notes that a hiatal hernia was not present on 
diagnostic testing in January 1999.  In short, the medical 
evidence does not demonstrate the presence of symptoms 
associated with the veteran's service-connected disability 
which are productive of severe impairment of health.

The Board notes that the veteran weighed 277 pounds in the 
early part of 2001, but dropped to 258 pounds by the latter 
part of 2001.  The record shows, however, that the veteran's 
weight of 277 pounds was the culmination of a pattern of 
relatively steady increases in weight from a low of 246 
pounds in 1999.  In addition, the veteran has consistently 
been described as obese by his treating physicians, who in 
fact recommended that he lose weight.  As noted previously, 
in evaluating weight loss, consideration is to be given to 
standard age, height, and weight tables, and also to a 
particular individual's predominant weight pattern as 
reflected by the records.  Since the veteran's predominant 
weight pattern is one of relatively steady weight gain, and 
as he is still considered obese by his treating physicians, 
the Board finds that weight loss for VA rating purposes has 
not been demonstrated.

As noted previously, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were amended.  Weight loss is now 
defined, for the purpose of rating disabilities under 
38 C.F.R. § 4.114, by reference to a baseline weight, 
measured by the average weight for the two-year period 
preceding onset of the disease.  In the instant case, 
although the record documents that the veteran's disability 
began in service, the service medical records are unclear as 
to when the disability had its onset.  However, even assuming 
that the veteran's baseline weight is as high as 215 pounds 
(his weight in July 1989), even minor weight loss under the 
amended criteria of 38 C.F.R. § 4.112 requires the loss of at 
least 10 percent of the baseline weight (sustained for three 
months or longer), or in this case 22 pounds.  In other 
words, the veteran's weight must have dropped to at least 193 
pounds to constitute minor weight loss.  At no point has the 
veteran's recorded weight since 1997 been less than 246 
pounds.  The veteran consequently has not demonstrated any 
weight loss for rating purposes even under the amended 
criteria of 38 C.F.R. § 4.112.

Accordingly, in the absence of symptoms of material weight 
loss, hematemesis or melena, or anemia, or symptom 
combinations productive of severe impairment of health, there 
is no basis in the record for assignment of a disability 
evaluation in excess of 30 percent for esophagitis with 
hiatal hernia under the provisions of 7346.

The Board additionally notes that as diagnostic testing in 
January 1999 did not reveal the presence of any evidence of 
eroded or ulcerated areas, and as the evidence on file does 
not document the presence of any hemorrhages, an evaluation 
in excess of 30 percent under 38 C.F.R. § 4.114, Diagnostic 
Code 7307 is not warranted.  Nor is there evidence otherwise 
demonstrating the presence of atrophic gastritis which can be 
rated on the basis of an underlying condition.

In addition, as the veteran has not demonstrated any 
stricture of the esophagus, the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7203 are not for application.

The Board notes that while the veteran's reported symptoms 
include diarrhea with the consumption of certain substances, 
and although a March 2000 treatment note suggested that his 
symptoms of belching and flatus might be due to an irritable 
bowel syndrome, there is no indication that he has actually 
been diagnosed with irritable colon syndrome.  The provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7319 (2001), which in 
any event provide a maximum 30 percent evaluation for 
irritable colon syndrome, are therefore not for application.  
The Board lastly notes that as the veteran has not undergone 
a gastrectomy, the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2001), pertaining to postgastrectomy 
syndromes, are not for application.

In summary, the Board concludes that the record demonstrates 
that the disability picture for the veteran's esophagitis 
with hiatal hernia most nearly approximates the criteria for 
a 30 percent evaluation, but no more, under Diagnostic Code 
7346.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board notes, however, that the 
veteran has not alleged that his disability has interfered 
with his employment, other than to vaguely refer to his 
disability as impairing him in performing some "normal 
duties".  Nor is there any evidence which otherwise suggests 
that his disability has interfered with employment.  
Moreover, there is no evidence that the veteran's disability 
has necessitated frequent periods of hospitalization or that 
the manifestations of the disability are unusual or 
exceptional.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




								(Continued on next 
page)

ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent rating for 
esophagitis with hiatal hernia is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

